Citation Nr: 1449560	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  13-34 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION


The Veteran served on active duty from June 1965 to April 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

There is an outstanding hearing request, however, so rather than immediately deciding this claim the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

In his December 2013 substantive appeal to the Board (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board, which is often and more commonly referred to as a Travel Board hearing.  The RO notified the Veteran in June 2014 that this hearing was scheduled for September 16, 2014.  In August 2014, however, so before that hearing was to occur, the Veteran's representative requested an alternative hearing date.  But despite that request, the Veteran never received notification that his hearing had been rescheduled and, as an unfortunate consequence, apparently went to the RO on the originally-scheduled hearing date only to learn that no representative would be available to assist him with a hearing on that particular day.  His hearing resultantly was mistakenly marked as cancelled, rather than simply postponed.  Moreover, in another statement since submitted in September 2014 to his Congressman, who in turn forwarded the statement on to the RO in October 2014 along with a cover letter, which was then forwarded on to the Board, it was reiterated that the Veteran does indeed still want this hearing concerning his claim.  The statements also again discussed what had happened and why the Veteran had appeared at the RO hoping to having his hearing, but was denied this opportunity.


The Veteran has a right to this hearing before deciding his appeal of this claim.  38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2014).  Since the AOJ, rather than the Board, schedules the type of hearing he has requested, the Board must remand his claim to schedule this hearing.  38 C.F.R. §§ 20.704, 20.1304 (2014).

Accordingly, this claim is REMANDED for the following action:

Reschedule the Veteran's Travel Board hearing at the earliest opportunity (or, if he elects, a videoconference hearing instead).  Regardless of the type, notify him of the date, time, and location of his rescheduled hearing.  Put a copy of this notification letter in his claims file.  If he fails to report for this hearing or changes his mind and elects not to have it, also document this in his claims file.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court/CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

